Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In light of Applicant's submission filed February 28, 2022, the Examiner has maintained and updated the 35 USC § 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 22, 23
providing an automated auction based marketplace for advertisement slots within a future time period;
 responsive to receiving a tentative auction trigger, executing an auction engine to automatically generate tentative auction results by using the plurality of available inventory units and the plurality of bids for the advertisement slots to conduct a preliminary auction, the tentative auction results indicating, for each advertisement slot, which bid would win which available inventory unit and a price that the winning advertisement buyer would pay for the available inventory unit;
Responsive to receiving a final auction trigger, executing the auction engine to automatically generate auction results by using the plurality of inventory units and the plurality of bids for the advertisement slots to conduct a final auction;
determining a time period which includes a period of time after the time that the final auction trigger is received; 
designating auction results for advertisement slots within the determined time period as final auction results; and
designating auction results for advertisement slots beyond the determined time period after the final auction trigger as tentative auction results;
 	 	The limitations of independent claim 1, 22, 23, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, and generating results responsive to auction triggers, designating results and presenting results. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a non-transitory processor readable storage medium, auction engine, and processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of providing, receiving, responsive, designating,  and presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of non-transitory processor readable storage medium, auction engine and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from page 24) of the applicant’s specification for example, “Those skilled in the relevant art will appreciate that
the described implementations, as well as other implementations, can be practiced with
various processor-based system configurations, including handheld devices, such as smartphones and tablet computers, wearable devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, personal computers ("PCs"), 25 network PCs, minicomputers, mainframe computers, and the like..” 
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 22, and 23 	receiving, from a plurality of advertisement sellers, a plurality of available inventory units, each of the available inventory units specifying at least one of the advertisement slots and a floor price; 	 receiving, from each of a plurality of advertisement buyers, a plurality of bids for the advertisement slots, each of the bids specifying one or more of the advertisement slots and a maximum cost per mille (CPM) that the advertisement buyer is willing to pay for an advertisement slot; 	presenting the auction results generated responsive to the tentative auction trigger to the advertisement sellers and the advertisement buyers as tentative auction results;
 	presenting the final auction results and the tentative auction results to the advertisement sellers and the advertisement buyers 	            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-22 appear to merely further limit the abstract idea.  As such, the analysis of dependent claims 2-22 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1 -23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-23is/are rejected under 35 U.S.C. 103 as being unpatentable over Vempati et al. (US 2015/0356632) in view of BYKOWSKY  ( WO 2007/133770)

	Claims 1, 22, and 23: Vempati discloses a method to automate advertisement placement in linear mediacasts, the method comprising:  
 	providing an automated auction-based marketplace for advertisement slots within a future time period;(see [0072] discloses a marketplace and [0090]setting future time periods) 	 receiving, from a plurality of advertisement sellers, a plurality of available inventory units, each of the available inventory units specifying at least one of the advertisement slots and a floor price; [0056] 	 receiving, from each of a plurality of advertisement buyers, a plurality of bids for the advertisement slots, each of the bids specifying one or more of the advertisement slots and a maximum cost per mille (CPM) that the advertisement buyer is willing to pay for an advertisement slot; [0056, 0057, 0069 and 0110] 	designating auction results for advertisement slots within a determined time period after the final auction trigger as final auction results; [0118] and  	designating auction results for advertisement slots beyond the determined time period after the final auction trigger as tentative auction results;[0056] and 	 presenting the final auction results and the tentative auction results to the advertisement sellers and the advertisement buyers. [0060] but does not explicitly disclose responsive to receiving a tentative auction trigger, executing an auction engine to automatically generate tentative auction results by using the plurality of available inventory units and the plurality of bids for the advertisement slots to conduct a preliminary auction, the tentative auction results indicating, for each advertisement slot, which bid would win which available inventory unit and a price that the winning advertisement buyer would pay for the available inventory unit;
presenting the tentative auction results generated responsive to the tentative auction trigger to the advertisement sellers and the advertisement:  responsive to receiving a final auction trigger,
executing the auction engine to automatically generate auction results by using the plurality of inventory units and the plurality of bids for the advertisement slots to conduct a final auction determining a time period which includes a period of time after the time that the
final auction trigger is received;
 	However BYKOWSKY  disclose responsive to receiving a tentative auction trigger, executing an auction engine to automatically generate tentative auction results by using the plurality of available inventory units and the plurality of bids for the advertisement slots to conduct a preliminary auction, the tentative auction results indicating, for each advertisement slot, which bid would win which available inventory unit and a price that the winning advertisement buyer would pay for the available inventory unit;
presenting the tentative auction results generated responsive to the tentative auction trigger to the advertisement sellers and the advertisement:  responsive to receiving a final auction trigger,
executing the auction engine to automatically generate auction results by using the plurality of inventory units and the plurality of bids for the advertisement slots to conduct a final auction determining a time period which includes a period of time after the time that the
final auction trigger is received; (see for example [0036, 0117, 0159, -160-0164)
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, Vempati to responsive to receiving a tentative auction trigger, executing an auction engine to automatically generate tentative auction results by using the plurality of available inventory units and the plurality of bids for the advertisement slots to conduct a preliminary auction, the tentative auction results indicating, for each advertisement slot, which bid would win which available inventory unit and a price that the winning advertisement buyer would pay for the available inventory unit; presenting the tentative auction results generated responsive to the tentative auction trigger to the advertisement sellers and the advertisement:  responsive to receiving a final auction trigger, executing the auction engine to automatically generate auction results by using the plurality of inventory units and the plurality of bids for the advertisement slots to conduct a final auction determining a time period which includes a period of time after the time that the final auction trigger is received, in order to properly assist users with budgeting and bidding for desired slots.
 	Claim 2: Vempati discloses the method of claim 1, further comprising:
generating orders based on the final auction results; and sending the generated orders to a traffic management system for publishing. [0201]

 	Claim 3: Vempati discloses the method of claim 1, further comprising:
rejecting any bids within the determined time period after the final auction trigger that were not accepted based on the final auction results. [0019]

 	Claim 4: Vempati discloses the method of claim 1 wherein each of the bids specifies at least one of the advertisement slots and a maximum CPM for a household demographic that the advertisement buyer is willing to pay. [0005 and 0084]

 	Claim 5: Vempati discloses the method of claim 1, further comprising:
for each specified maximum CPM, equivalizing the maximum CPM by length of advertisement slot to obtain an equivalized maximum CPM. [0056]

 	Claim 6: Vempati discloses the method of claim 1 wherein the auction engine takes into account at least one of: a budget of the advertisement buyer, a frequency cap of the advertisement buyer, or a minimum spot frequency count of the advertisement buyer. [0098]

 	Claim 7: Vempati discloses the method of claim 1 wherein the auction engine converts each floor price into equivalized CPM based on impression forecast data and advertisement spot length. [0086 and 0088]

 	Claim 8: Vempati discloses the method of claim 1 wherein each of the available inventory units specifies seller accept rules that define at least one of: advertisement spot lengths the advertisement seller is willing to sell, agencies to exclude, or advertisers to exclude. [0090]

 	Claim 9: Vempati discloses the method of claim 1 wherein the floor price specified by at least one of the available inventory units is a fixed floor price or a dynamic floor price based on previously sold inventory. [0015]

 	Claim 10: Vempati discloses the method of claim 1 wherein the final auction trigger occurs on a closing day and, responsive to the final auction trigger, the auction engine generates final auction results for a determined number of days that occur one or more days after the closing day. [0122]

 	Claim 11: Vempati discloses the method of claim 1 wherein the tentative auction trigger occurs responsive to at least one of: the daily close of the auction marketplace, receiving a bid from an advertisement buyer, or receiving a new accept rule from an advertisement seller. [0068]

 	Claim 12: Vempati discloses the method of claim 1 wherein the auction engine determines the auction results based at least in part on a clearance rate for each of the advertisement sellers, the clearance rate indicative of a percentage of bids previously accepted by the advertisement seller that were actually published.[0234]

 	Claim 13: Vempati discloses the method of claim 1 wherein presenting the tentative auction results comprises presenting to the advertisement buyers the number of impressions for each advertisement seller and daypart and an amount of an overall budget that the advertisement buyer has tentatively spent.[0014 and 0015]

 	Claim 14: Vempati discloses the method of claim 1 wherein, to determine a price that the winning advertisement buyer would pay for the available inventory unit, the auction engine takes into account at least one of: a floor price of a non-winning advertisement seller or the maximum CPM of a non-winning advertisement buyer. [0056 and 0057]

 	Claim 15: Vempati discloses the method of claim 14 wherein the non-winning advertisement seller is the advertisement seller that has a second lowest floor price, and the non-winning advertisement buyer is the advertisement buyer that has the second highest maximum CPM. [0191]

 	Claim 16: Vempati discloses the method of claim 1 wherein, to determine which bid wins which available inventory unit, the auction engine performs actions including:
 	for each of the received bids, equivalizing the maximum CPM to generate a equivalized maximum CPM; ranking the received bids from highest maximum equivalized CPM to lowest maximum equivalized CPM;  iteratively for each bid according to the ranked order of the received bids,  identifying all eligible available inventory units for the bid; iteratively, until there are no eligible available inventory units for the bid or there is insufficient budget associated with the bid, for each of the eligible available inventory units, converting the floor price to a CPM floor price based on impression forecast data; and generating an adjusted CPM floor price based on a clearance rate for the advertisement seller; sorting the eligible available inventory units by the adjusted CPM floor price from lowest to highest; allocating the eligible available inventory units to the bid based on constraints of the bid; and determining a price for each of the allocated advertisement inventory units. [0019, 0056, 0084]

 	Claim 17: Vempati discloses the method of claim 1 wherein, to determine a price that the winning advertisement buyer would pay for the available inventory unit, the auction engine performs actions including: if there is both a second lowest seller floor price and a second highest maximum CPM, setting the price equal to the mean of the second lowest seller floor price and the second highest maximum CPM adjusted by a first adjustment factor; if there is not a second lowest seller floor price and there is a second highest maximum CPM, setting the price equal the mean of the lowest seller floor price and the second highest maximum CPM adjusted by a second adjustment factor; if there is a second lowest seller floor price and there is not a second highest maximum CPM, setting the price equal to the second lowest seller floor price; and if there is not a second lowest seller floor price and there is not a second highest maximum CPM, setting the price equal to the lowest seller floor price.[0084-0088]

 	Claim 18. Vempati discloses the method of claim 17, wherein the maximum CPMs are equivalized maximum household CPMs. [0089]

 	Claim 19. Vempati discloses the method of claim 17, wherein the first adjustment factor is one of multiplied by or added to the mean of the second lowest seller floor price and the second highest maximum CPM, the second adjustment factor is one of multiplied by or added to the mean of the lowest seller floor price and the second highest maximum CPM, and each of the first and second adjustment factors is zero, a positive number, or a negative number. [0084-0088]

 	Claim 20. Vempati discloses the method of claim 17 wherein the first adjustment factor is equal to the second adjustment factor.[0065]

 	Claim 21. Vempati discloses the method of claim 17 wherein the first adjustment factor and the second adjustment factor comprise randomly generated numbers.[0085]

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. The applicant argues in regards to the 101 that the claims are not directed to a judicial exception because the claims are directed to advertisement placement. The Examiner respectfully disagrees all advertisements involved some type of placement and the claims still are directed to advertising. The applicant further argues that the claims are integrated into a practical application because the claims are directed to an improvement to a technical field of content delivery by citing paragraphs 28,29, 41, 42, the Examiner respectfully disagrees the Examiner does not see a correlation between the cited paragraphs and the claims. For example the claims appear to be silent to several items in [0042] such as price protection, minimum frequency protection for buyers. How are buyers managing their spend? When the claims do not have any limitations that allow buyers to manage a budget. The applicant has stated that he buyers and sellers are able to obtain data from the simulated auction and adjust their goals and constraints as needed in order to obtain a desirable outcome. However the claims do not appear to have any limitations that allows  buyers and sellers to adjust goals and constraints. The applicant further argues that the claims improve the technical field of content delivery, the Examiner respectfully disagrees the claims still just use rules to provide results to buyers and sellers and then it is up to the buyer or sell to use the information, there is no guarantee that sellers and buyers will use the given information. So it is unclear how these results are an improvement to content delivery when the claims merely provide information to buyers and sellers.  	In regards to the arguments in the 102 rejection, these arguments are moot due to the updated rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621